Case 4:19-cv-00180-ALM-KPJ Document 245-2 Filed 06/01/20 Page 1 of 2 PageID #: 6159




                               Exhibit 2
6/1/2020
       Case                           Yahoo Mail - Re:245-2
                4:19-cv-00180-ALM-KPJ Document         June 10, 2020 hearing
                                                                 Filed       in ButowskyPage
                                                                        06/01/20        v. Gottlieb
                                                                                                 2 of 2 PageID #: 6160


    Re: June 10, 2020 hearing in Butowsky v. Gottlieb

    From: Ty Clevenger (tyclevenger@yahoo.com)

    To:        Robert.Wells3@usdoj.gov

    Cc:        jjoiner@jw.com; tleatherbury@velaw.com; mfuller@velaw.com; megancoker@velaw.com; dkerns@velaw.com;
               sudick@skiermontderby.com; pskiermont@skiermontderby.com; blatham@jw.com

    Date: Sunday, May 24, 2020, 10:15 PM EDT



    The item that I just filed is not a motion, but a notice. I made the court aware of new evidence. That's it.
    Seriously, what is your problem, and why do you take all of this so personally? Did you take a government
    job because you don't know how to act like a professional?


     On Sunday, May 24, 2020, 10:09:24 PM EDT, Wells, Robert (USATXE) <robert.wells3@usdoj.gov> wrote:


     You never sent me your motion in the first place to properly confer. Not the first time you failed to follow the local
     rules. I plan on bringing that to the court’s attention. Again.

     I will look at your motion and respond to you regarding the hearing request by COB Wednesday. Unless you want to
     jump the gun again with more Rambo tactics.

     Bob Wells
     AUSA, EDTX

     Sent from my iPhone

          On May 24, 2020, at 9:05 PM, Ty Clevenger <tyclevenger@yahoo.com> wrote:



          I plan to ask the Court to hear our motion to compel the FBI's compliance with our subpoena duces
          tecum. Please let me know whether your clients oppose. Thanks.

          Ty




                                                                                                                              1/1
